The Chief Justice
delivered the opinion of the court.
On the 10th of April, 1815, Wood exhibited his bill against the heirs and executor of Fox, to obtain a division and conveyance of lands to which he asserts his right, in virtue of articles of partnership, bearing date the 2lst of June, 1787, and to recover the balance of account for money, goods, &c. which, he alledges, was due to him from Fox in his lifetime.
The defendants insist that the articles of partnership had been annulled by the agreement of Wood and Fox, and had been delivered up to Fox in his lifetime, and as to the StecouRt for money, &c. they denied its' justice, and rely *452upon the statute of limitation, and that they had an adequate remetlv at law.
Wicklijfe for appellant, Bibb tor appellees.
Qn a fina¡ hearing, the circuit court, as to the claim for land under the articles of partnership, dismissed the bill absolutely, and as to the demand for money, dismissed it without prejudice to commence a suit at law. From that decree Wood has prosecuted this appeal.
We are satisfied that Wood has no just cause to complain of the decree. There is no doubt that the article of partnership had been entered into by Wood and Fox; but jt clearly appears, that after the existence of the partnership for some years, they made a settlement and division of their partnership claims, and having done so, declared the article of partnership null and void; and, in consequence of the adjustment of the partnership affairs, they applied to and obtained from colonel Young,.with whom it bad been deposited, the article of partnership, for the purpose of having it cancelled; and it was, in fact found with the seals torn off, amongst the papers of Fox after his death, which happened more than twenty years before the commencement of this suit. Under these circumstances, it is plain, that Wood can have no pretence for asserting a claim to any land, in virtue of the articles of partnership: And as to his demand for money, alledged by him to be due from Fox in his lifetime, the statute of limitations is a conclusive bar to his recovery.
The decree must be affirmed with costs.